
	
		III
		110th Congress
		2d Session
		S. RES. 524
		IN THE SENATE OF THE UNITED STATES
		
			April 22, 2008
			Mr. Kerry (for himself,
			 Ms. Snowe, Mr.
			 Lieberman, Mr. Vitter,
			 Mr. Cardin, Mrs. Dole, Ms.
			 Landrieu, Mr. Thune,
			 Ms. Cantwell, Mr. Enzi, Mr.
			 Bayh, Mr. Isakson,
			 Mr. Pryor, Mr.
			 Levin, Mr. Tester, and
			 Mr. Coleman) submitted the following
			 resolution; which was referred to the Committee on Small Business and
			 Entrepreneurship
		
		
			April 28, 2008
			Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Honoring the entrepreneurial spirit of the
		  owners of small business concerns in the United States during National Small
		  Business Week, beginning April 21, 2008. 
	
	
		Whereas the 26,800,000 small business concerns in the
			 United States are the driving force behind the Nation's economy, creating more
			 than 2/3 of all net new jobs and generating more than 50
			 percent of the Nation's nonfarm gross domestic product;
		Whereas small business concerns represent 99.7 percent of
			 all businesses and employ 50 percent of the Nation’s workforce;
		Whereas small business concerns represent 97 percent of
			 all exporters and produce 28.6 percent of exported goods;
		Whereas small business concerns are the Nation's
			 innovators, advancing technology and productivity;
		Whereas the resilience, vitality, and growth of small
			 business concerns are critical to the Nation’s competitiveness during a time of
			 economic downturn;
		Whereas Congress established the Small Business
			 Administration in 1953, to aid, counsel, assist, and protect the interests of
			 small business concerns in order to preserve free competitive enterprise, to
			 ensure that a fair proportion of the total purchases and contracts or
			 subcontracts for property and services for the Federal Government be placed
			 with small business concerns, to ensure that a fair proportion of the total
			 sales of Government property be made to such small business concerns, and to
			 maintain and strengthen the overall economy of the Nation;
		Whereas for over 50 years, the Small Business
			 Administration has provided aid and assistance to millions of entrepreneurs who
			 have succeeded in achieving the American dream of owning a small business
			 concern, and thus has played a key role in fostering economic growth;
			 and
		Whereas the President has designated the week beginning
			 April 21, 2008, as National Small Business Week: Now, therefore, be it
		
	
		That the Senate—
			(1)honors the
			 entrepreneurial spirit of the owners of small business concerns in the United
			 States during National Small Business Week, beginning April 21, 2008;
			(2)honors the
			 efforts and achievements of the owners and employees of small business
			 concerns, whose hard work, commitment to excellence, and willingness to take a
			 risk, have made them a crucial part of the Nation's economy;
			(3)recognizes that
			 small business concerns are essential to restoring the Nation’s economic
			 health;
			(4)recognizes the
			 vital role of the programs of the Small Business Administration and the work of
			 its employees and its resource partners in providing assistance to
			 entrepreneurs and the owners of small business concerns;
			(5)strongly urges
			 the President to take steps to ensure that—
				(A)reasonable rules
			 relating to the procurement program for women-owned small business concerns
			 under section 8(m) of the Small Business Act (15 U.S.C. 637(m)) are
			 expeditiously implemented to give women business owners a fair opportunity to
			 compete for Federal contracts;
				(B)small business
			 concerns have access to quality affordable health insurance;
				(C)the needs of
			 veterans and reservists who own their own businesses, who work for small
			 business concerns, or want to start their own businesses, are met during
			 deployment and upon their return from duty;
				(D)proper measures
			 are enacted to provide a stimulus for business lending during this economic
			 downturn;
				(E)the tax burdens
			 of small business concerns are reduced, and that there is a reduction in
			 regulatory and bureaucratic barriers;
				(F)small minority
			 owned businesses are supported in their efforts to access the Federal
			 marketplace and gain access to capital;
				(G)small business
			 concerns have the tools to become more energy efficient to survive rising costs
			 of energy, increase profits, and reduce the Nation's reliance on foreign
			 oil;
				(H)all Federal
			 agencies adhere to the contracting goals for small business concerns, including
			 the goals for small business concerns owned and controlled by service-disabled
			 veterans, small business concerns owned and controlled by women, small business
			 concerns owned and controlled by socially and economically disadvantaged
			 individuals, and HUBZone small business concerns;
				(I)venture capital
			 and small business loans, including microloans and guaranteed loans that are
			 delivered through private lenders, for start-up firms and growing small
			 business concerns are available to all qualified small business concerns;
			 and
				(J)the management
			 assistance programs delivered by resource partners on behalf of the Small
			 Business Administration, such as small business development centers, women's
			 business centers, and the Service Corps of Retired Executives, are provided
			 with the Federal resources necessary to do their jobs; and
				(6)urges that the
			 Administrator of the Small Business Administration have an active role as a
			 member of the President's Cabinet.
			
